*575OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, for the reasons stated in the memorandum at the Appellate Division. We would only add that Matter of O’Marah v Levitt (35 NY2d 593) does not require a different result. The petitioner was not, as in O’Marah, on a leave of absence without pay, but had been terminated from employment and her name had been placed on a hiring preference list. Respondent’s determination that petitioner was not therefore “in service” within the meaning of section 62 (subd aa, par 2) of the Retirement and Social Security Law so as to be eligible to apply for ordinary disability retirement was rational and should not be disturbed.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.